Citation Nr: 0929321	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for low back disorder 
and, if so, entitlement to service connection for a claimed 
low back disorder.  

2.  Whether new and material evidence had been received to 
reopen the claim of service connection for left hip 
arthritis, status post left total hip replacement and, if so, 
entitlement to service connection for claimed left hip 
arthritis, status post left total hip replacement.  

3.  Whether new and material evidence had been received to 
reopen the claim of service connection for right hip 
arthritis, status post right total hip replacement and, if 
so, entitlement to service connection for claimed right hip 
arthritis, status post right total hip replacement.  

4.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1967 
to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision.  

In May 2009 the Veteran testified before the undersigned 
Veterans Law Judge.  

At the Veteran's hearing he submitted additional evidence 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The additional evidence received since the May 2002 RO 
rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
of service connection for a low back condition and for 
bilateral hip arthritis, status post bilateral total hip 
replacement  

3.  The Veteran is shown to have been treated on numerous 
occasions for low back manifestations including pain and 
spasms during his extensive period of active service.  

4.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to an injury during the 
Veteran's extended service.  

5.  The Veteran is shown to have voiced complaints of joint 
pain at the time of his service discharge examination and hip 
pain at the time of his initial VA examination shortly 
thereafter.  

6.  The currently demonstrated bilateral hip disability 
manifested by residuals of total hip replacements due to 
arthritis is shown as likely as not to have its clinical 
onset during the Veteran's extensive period of active 
service.  

7.  The Veteran was treated during service for a soft tissue 
injury to his right shoulder.  

8.  The currently demonstrated right shoulder degenerative 
changes are not shown to be due to an injury or other event 
or incident of the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of service connection for low back disorder and 
bilateral hip arthritis, status post bilateral total hip 
replacement.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
low back disability manifested by degenerative changes is due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
bilateral hip disability manifested by the residuals of total 
joint replacements for arthritis is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

5.  The Veteran's disability manifested by degenerative joint 
disease of the right shoulder is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any arthritis be presumed to have incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2004, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In July 2004 the RO sent the Veteran notification of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Veteran was afforded time to respond before the RO issued 
the March 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2004 letter and a December 2004 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004 and December 2004 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the July 2004 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in an April 2009 
letter.  Therefore, there is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in September 2006 
and November 2008.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in May 2009.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis 

A.  Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted claims of service connection for low 
back disorder, left hip arthritis, status post left total hip 
replacement and right hip arthritis in December 1998.  

The RO issued a rating decision in September 1999 that denied 
service connection for low back disorder, left hip arthritis, 
status post left total hip replacement, and right hip 
arthritis.  

The September 1999 RO rating decision denied service 
connection for a low back disorder because he was only 
treated one time during service in October 1985 and there was 
no nexus opinion that demonstrated that the Veteran's current 
back condition was incurred in or aggravated by military 
service.  

The September 1999 RO rating decision denied service 
connection for arthritis of the right hip and arthritis of 
the left hip, status post left total hip replacement because 
the Veteran's service treatment records were silent on any 
treatment or complaints of bilateral hip pain; however, he 
was treated during service for joint pain due to rheumatic 
fever but it was not noted what joints were involved.  

In addition, the September 1999 RO rating decision denied 
service connection because there was no medical opinion 
relating the Veteran's current bilateral hip disorder to 
military service.  

In February 2001 the Veteran filed a petition to reopen his 
claims of entitlement to service connection for low back 
disorder, left hip arthritis, status post left total hip 
replacement, and right hip arthritis; however, the May 2002 
RO rating decision denied the Veteran's petition to reopen 
his claims of entitlement to service connection based on new 
and material was submitted.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran applied to reopen his claims of service 
connection for low back disorder, left hip arthritis, status 
post left total hip replacement, and right hip arthritis, 
status post right total hip replacement in April 2004. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the September 2006 VA 
examinations, a July 2006 private opinion, a January 2007 
private opinion, private treatment notes, VA treatment notes, 
and the Veteran's  testimony before the Board.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement.  The newly submitted 
evidence consists of medical opinions on a possible nexus 
between the Veteran's service and his current claimed 
conditions.  In addition the newly submitted evidence 
consists of the Veteran's testimony, which helps provide a 
basis for his claims.  

Accordingly, as new and material evidence has been submitted 
to reopen the claims of service connection for low back 
disorder, left hip arthritis, status post left total hip 
replacement, and right hip arthritis, status post right total 
hip replacement, the appeal to this extent and is subject to 
further action as discussed hereinbelow.  


B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Low Back Disorder

A careful review of the Veteran's service treatment records 
reveals that, in January 1972, he was treated for back pain 
that he had for the past month; it was also noted that his 
sacroiliac joints were normal and nothing suggested 
rheumatoid arthritis.  

In January 1972, he was diagnosed with acute rheumatic fever 
and spondylosis of the first degree of the lumbar region.  In 
October 1977 he was treated for back injuries as a result of 
an auto accident.  

In a January 1984 Periodic Examination, he stated that he had 
going pain.  In February 1984, he was seen for rheumatic 
fever follow up.  In July 1984 he was seen for acute onset of 
pain that was in the mid to lower back and resulted in back 
spasm and tenderness; that pain was brought on by lifting his 
tool box. 

A careful review of the Veteran's VA treatment records 
revealed that in January 2001 he was treated for chronic low 
back pain.  

In a July 2006 letter, a private physician stated that he 
treated the Veteran since 2002 and had on going low back 
pain.  He opined that the low back pain was caused by or a 
result of military service to a 100 percent medical 
certainty.  

The Veteran had a VA contracted examination in September 2006 
where the VA examiner stated that after a review of the 
Veteran's history, his claims file, and his examination he 
had a diagnosis of intervetebral disc syndrome (IVDS) with 
mechanical low back pain that was less likely then not caused 
by or a result of the in-service injury pattern.  He further 
stated that the disc disease was early in nature and was 
consistent with the normal aging process.  He further stated 
that the Veteran had isolated single incidents of soft tissue 
injury while in service and that that his current 
degenerative disc disease was secondary to the aging process 
with associated mechanical low back pain.  

In January 2007, a private physician stated that a few 
entries in the Veteran's health records related some episodes 
associated with some car accidents that related to his back.  
However, he tended to agree with the previous assessment that 
it was difficult to relate the Veteran's complaints to 
military service.  He further stated that he could not 
directly relate the Veteran's back complaint to his military 
service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In addition a factor for assessing the probative value of a 
medical opinion is the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  

The Board notes that the January 2007 private opinion stated 
that it was difficult to relate the Veteran's complaints to 
military service; however, the Board notes that it is unclear 
if the examiner reviewed the claims file.   

The Board notes that September 2006 VA examiner stated that 
the Veteran's current back condition was not related to 
service.  However, if after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  

Therefore, the Board finds that, while the September 2006 VA 
examiner stated that the Veteran's current back condition was 
not a result of his in-service treatment, the Veteran is 
shown to have had extensive military service when he 
routinely sought treatment for back manifestations.  
Therefore, the Board finds that after extending the benefit 
of the doubt to the Veteran, his current back condition is 
related to military service.  

In addition, the Veteran testified that, in 1972 he had 
rheumatic fever and was diagnosed with spondylolisthesis of 
the 1st degree of the lumbar region.  He also testified that 
he during service he injured his back in the transportation 
field.  He stated that he sought treatment ten times during 
service and treatment in 1990 shortly after service.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, based on the credible testimony regarding his 
having had continuous symptoms service, service connection 
for low back degenerative changes is warranted in this case.  


Bilateral hip arthritis, status post bilateral total hip 
replacement

After a careful review of the Veteran's service treatment 
records, the Board notes that he was never treated 
specifically for hip pain.  In 1984 he did note joint pain, 
but did specify which joints.  

However, at the time of the initial VA examination in April 
1988, the Veteran reported having joint ache that involved 
the hips.  In February 1993, he complained of having painful 
hips.  He reported by way of history that a private doctor 
had told him that he had degenerative joint disease about 
four year prior thereto.  

In January 1994, chronic left hip pain was noted.  Then, in 
1995, he voiced complaints of left hip pain.  The private 
treatment reports from June 1997 noted that he had 
osteroarthritis of both hips.  

The Veteran underwent a left total hip replacement for 
osteoarthritis of the left hip with severe contractures and 
limited motion.  In April 1998, the Veteran underwent a right 
total hip replacement due to osteoarthritis.  

In a July 2006 letter the Veteran's private physician stated 
that he treated the Veteran since 2002.  He opined that the 
Veteran's hip pain was caused by or a result of military 
service, 100 percent medical certainty.  

At a September 2006 VA examination, the Veteran reported 
having his left hip replaced in 1997 and his right hip 
replaced in 1998.  He stated that the service treatment 
records were silent for any in-service treatment or 
complaints to the hips.  He opined that the Veteran's 
arthritis did not develop until many years after service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000). 

The Board notes that the July 2006 private treating physician 
did not state if he had reviewed the claims file in making 
his opinion.  The September 2006 VA examiner reviewed the 
claims file in rendering his opinion that the bilateral hip 
arthritis, status post total hip replacements did not develop 
until many years after service. 

The Board notes that a Veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

The Veteran testified that his current hip condition was 
related to his inservice rheumatic fever.  He reported 
hurting his hips in numerous in-service automobile accidents, 
carrying heavy ammunition and jumping into potholes.  In 
addition, he testified that he was told his hip condition was 
advanced for his age.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  

Given this record, the Board finds the evidence to be in 
relative equipoise in showing that the bilateral hip 
arthritis, status post total hip replacement as likely as not 
was productive of a continuity of symptomatology and 
treatment that began during the Veteran's period of service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the bilateral hips disability is 
warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
evidence is evenly balance in this case, the doctrine is 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Degenerative joint disease of the right shoulder

The service treatment records reveal that the Veteran was 
treated for a left shoulder injury during service; however, 
he is already service-connected for his left shoulder.  The 
Veteran was treated two times during service for his right 
shoulder; one time in March 1970 for a small contusion and a 
small laceration on his right collarbone.  The second time 
was in July 1981 when he was treated for a soft tissue 
injury. 

In a July 2006 letter, the Veteran's private physician stated 
that he treated the Veteran since 2002.  He opined that the 
Veteran's right should injury was caused by or a result of 
military service, 100 percent medical certainty.  

In January 2007, a private physician stated that a few 
entries in the Veteran's health records related some episodes 
associated with some car accidents involving his shoulder.  

However, he tended to agree with the previous assessment that 
it was difficult to relate the Veteran's complaints to 
military service.  He further stated that he could not 
directly relate the Veteran's shoulder complaint to his 
military service.  

At the Veteran's November 2008 VA examination he was 
diagnosed with degenerative joint disease of the left 
shoulder.  The VA examiner reviewed the claims file, 
including the other medical opinions, and stated that it was 
less likely then not that the Veteran's current condition was 
related to military service.  He specifically noted that the 
Veteran's in-service injury was only a soft tissue injury.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In addition a factor for assessing the probative value of a 
medical opinion is the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  

The Board notes that the July 2006 private opinion stated 
that it was difficult to relate the Veteran's complaints to 
military service; however, the Board notes that it is unclear 
if the examiner reviewed the Veteran's claims file.   

In addition, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

The Veteran testified that he hurt his right shoulder because 
of numerous in-service car accidents.  He stated that he was 
seen repeatedly during service for his right shoulder.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998). 

The service treatment records only showed two in-service 
injuries.  In addition, there is no medical evidence that the 
Veteran sought treatment for many years after service.  

Moreover, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Given these facts, the Board finds that service connection 
for degenerative joint disease of the right shoulder must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  




ORDER

As new and material evidence to reopen the claim of service 
connection for low back disorder has been received, the 
appeal to this extent is allowed.  

Service connection for low back degenerative changes is 
granted.  

As new and material evidence to reopen the claim of service 
connection for left hip arthritis, status post left total hip 
replacement has been received, the appeal to this extent is 
allowed.  

Service connection for left hip arthritis, status post left 
total hip replacement is granted.  

As new and material evidence to reopen the claim of service 
connection for right hip arthritis, status post right total 
hip replacement has been received, the appeal to this extent 
is allowed.  

Service connection for right hip arthritis, status post right 
total hip replacement is granted.  

Service connection for degenerative joint disease of the 
right shoulder is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


